Veterans’ benefits; disability pension from Veterans Administration; Court of Claims — jurisdiction.—Plaintiff, a former Carpenter’s Mate in the United States Naval Ke-serve, sues to recover disability pension benefits which he claims were wrongfully denied him by the Veterans Administration. Defendant moved to dismiss the petition on the ground that it failed to state a claim upon which relief could 'be granted in this court, inasmuch as this court lacks jurisdiction over claims for benefits granted by laws administered by the Veterans Administration, section 211(a) of the Act of September 2, 1958, 72 Stat. 1115, 38 U.S.C. §211 (a). Upon consideration of defendant’s motion and on the basis of this court’s decision in Brown v. United States, 150 Ct. Cl. 836, and cases cited therein, the court, on June 30, 1961, ordered that defendant’s motion to dismiss be granted and the petition dismissed.